Citation Nr: 1223719	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pes planus (claimed as bilateral flat feet).

2.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine (claimed as curvature of the spine), to include as secondary to pes planus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to October 1969. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in part, denied the Veteran's service-connection claims for pes planus and for degenerative joint disease of the lumbosacral spine.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Board received correspondence from the Veteran dated May 30, 2012 requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.                38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran perfected an appeal as to the issues of entitlement to service connection for pes planus, and entitlement to service connection for degenerative joint disease of the lumbosacral spine.  Notably, in correspondence addressed to the Board dated on May 30, 2012, the Veteran's representative indicated that he had spoken with the Veteran, and the Veteran no longer wishes to appeal these two issues.  The Veteran's representative specifically stated that he "withdraws these issues from appellate consideration."  See the May 30, 2012 letter from the Veteran's representative to the Board.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran representative, with the consent of the Veteran, has withdrawn this appeal in its entirety and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


